Citation Nr: 0424848	
Decision Date: 09/09/04    Archive Date: 09/16/04	

DOCKET NO.  03-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for atrophy 
and weakness of the muscles of the right hand, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for traumatic 
arthritis of the right elbow, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased rating for residuals of a 
fracture of the head of the right radius, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1957 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
atrophy and weakness of the muscles of the right hand, 
assigning a 10 percent evaluation, and continuing the 
evaluations assigned for traumatic arthritis of the right 
elbow and residuals of a fracture of the head of the right 
radius.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify you if 
further action is required on your part.  


REMAND

The report of a January 2002 VA examination reflects that 
elbow extension and flexion lack 10 degrees of being full, 
but does not provide any findings with respect to factors 
that must be considered under DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A July 2002 private medical report reflects 
increase in loss of range of motion when compared to the 
January 2002 VA report.  Further the VA examination report 
does not provide findings regarding the scar or the extent of 
ulnar nerve disability.  

Accordingly, the appeal is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected atrophy and weakness of the 
muscles of the right hand, traumatic 
arthritis of the right elbow, and 
residuals of a fracture of the head of 
the right radius.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
The examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected atrophy and 
weakness of the muscles of the right 
hand, traumatic arthritis of the right 
elbow, and residuals of a fracture of the 
head of the right radius.  

The examiner is requested to express 
whether there is complete or incomplete 
paralysis of the right ulnar nerve.  If 
incomplete paralysis is indicated, the 
examiner is requested to indicate whether 
this is best characterized as mild, 
moderate, or severe incomplete paralysis.  

The examiner is further requested to set 
forth in degrees of excursion any 
limitation of motion of the veteran's 
right elbow and right wrist.  The 
examiner is also requested to:  (1)  
Express an opinion as to whether pain 
that is related to the veteran's service-
connected right elbow and right wrist 
could significantly limit the functional 
ability of the right elbow and right 
wrist during flare-ups or when the right 
elbow and right wrist are used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether as a result of 
the service-connected atrophy and 
weakness of muscles of the right hand, 
traumatic arthritis of the right elbow, 
and residuals of a fracture of the head 
of the right radius, the right elbow and 
right knee exhibit weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

The examiner should also examine the scar 
in the medial aspect of the right elbow, 
and indicate whether the scar is 
superficial, poorly nourished, has 
repeated ulceration, is unstable, tender 
or painful on examination, or whether it 
limits the function of any part.  

2.  Then, after completing any additional 
development deemed warranted, the RO 
should readjudicate the claims on appeal.  
If any benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative a supplemental 
statement of the case and afford them the 
appropriate time period for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




